Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 1 of 17




                  Exhibit GG
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 2 of 17
**no() AT&T LTE              10:37                11 100% MIIIIIIk
                                                  C.

       French
       Athatiqpnin-
                   2018*1R 9 El 07:50

               Hope all going well.
               NY is asking if you can
               accommodate 2 small fish
               with no relationship tree,
               just need finan.
               Meanwhile we can give up
               2 reports of the fish you
               received yesterday, to
               keep 30 reports of this
               month.
               Thank you.
                                                            -Ea

                   2018 1Fj9H 08:53

    Got back and were able to
    view. We cannot include 2
    more until Feb. that door
    has closed and we have
    already 'given' you 5 extra

a      M /9,                CONFIDENTIAL   EASTERN-000223
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 3 of 17
••000 AT&T LTE               10:37               Cl 100%

       French
                   2018*1ki 9 H 03:53

   Got back and were able to
   view. We cannot include 2
   more until Feb. that door
   has closed and we have
   already 'given' you 5 extra
   this month. In order to pull
   expertly,we cannot be
   distracted with switches. It
   triggers all sorts of
   electronic issues.
   Teams are already
   dispatched and beginning
   their trip.

                   2018*1M14E1 09:32

                 Hi, NY would like to invite
                 you to have lunch/dinner
                 this week at your
                 convenience, would you

 a [#fitfc).                CONFIDENTIAL   EASTERN-000224     S)
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 4 of 17
•• no AT&T LTE               10:37               @ 100%r

        French
                   2018*1R14E1 09:32

                 Hi, NY would like to invite
                 you to have lunch/dinner
                 this week at your
                 convenience, would you
                 have time? Thank you.


                   2018 1111419 09:54

    Good morning N For
    planning purposes, is he
    suggesting the invitation is
    just for me or both?
    I will look at my calendar
    for this week and get back
    to you. Please thank ny for
    his kind invitation.
    Best
    Paris                                                   N./

                   20114a1r 1.d I          (


 a      gfi3gigl,           CONFIDENTIAL   EASTERN-000225     S)
Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 5 of 17
    ino AT&T LTE            10:37               Ca? 100%

<       French
                  2018 1fl1419 10:03

              He confirmed the
              invitation is for both of you
              and M. He said he would
              be very happy to meet you
              both in his place this
              week.
              Many thanks.


                   2018*11E11411 10:23

     I will check w M. and
     revert as soon as possible.
     Best, Paris

                   2018IF1fl16 El 00:27

                   NY said he would
                   understand if it was not
                   going quite well as tha
                   was just the first week.

a [MAR                     CONFIDENTIAL   EASTERN-000226
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 6 of 17
n000 AT&T LTE                10:38                ®100%1:

<      French
          thittq
                   2018 11116 El 00:27

                   NY said he would
                   understand if it was not
                   going quite well as that
                   was just the first week.
                   Hope would have some
                   updates when we all get
                   together. Thank you.


                   2018     11:l 16 FEI 07:24

     Good morning - actually
     all is going well even
     though we were delayed
     by the issue for the first 8
     days. We can come up on
     Friday for lunch if that
     works for ny? We have
     some new exotic fish
     options to discuss, too.

 a      ;CA                 CONFIDENTIAL   EASTERN-000227
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 7 of 17
00000 AT&T LTE                    10:38                TI1 - 100% 1 1'

<      French
           71 ,,,      as   I   — •       •

    able to eat much more c4,
    Does 1 work for Friday?
    We have clients here until
    Thursday this week.
    Best
    Paris

                     2018*1gl 16 El 08:47

                    Good morning,

                    No worries at all, totally
                    understood about the
                    food, I'll let the captain
                    and chef know. They won't
                    mind, as they usually treat
                    guest with their way of
                    hometown, but they of
                    course love to respect
                    guests' choice.
                    So we understand you wi
                                  CONFIDENTIAL   EASTERN-000229
   Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 8 of 17
• • 0 0 0   AT&T LTE            10:38                    100%

            French
            Athittktilltitiff
                    So we understand you will
                    bring the weekly results by
                    Friday as we both agreed
                    as well, right? 1 4
                    Friday works for us in
                    here.
                    Many thanks.
                                                                Eit
                       2018*11116E1 09:21

       No - we expect to have
       results the following week
       due to the problems about
       putting multiple fish in
       late,as I said earlier to you
       - but we have additional
       info that we will discuss
       Privately with him.
       Again, please thank Capt
       for the invitation and we
       look forward to seeing him
  V LmAIL                       CONFIDENTIAL   EASTERN-000230
    Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 9 of 17
•••oo AT&T LTE                 10:38                CiA 100% So

<         French

      Again, please thank Capt
      for the invitation and we
      look forward to seeing him
      this week.

                     2018S1M16 El 09:29

                   Checked with the Capt,
                   then he suggested to
                   meet next week to review
                   the weekly result together
                   with you, plus the Private
                   part.
                   With no offense, we just
                   want to make the meeting
                   be more productive, and
                   enjoy the food as well.
                   Sorry for inconvenience,
                   hope you and M could
                   possibly make it next
                   week.

                               CONFIDENTIAL   EASTERN-000231
    Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 10 of 17
00000 AT&T LTE                  10:38                  0i1 . 100%

<          French
           Athitflintim
                      2018 1n16 El 09:43

       I will get back to you re
       this Friday. We may want
       to meet this week based
       on info.

                      2018 1fil6               09:49

                                     Many thanks.             A
                                                                  ER
                      2018 1111619 16:43

       We want to have things
       with us as much as
       possible to discuss so
       therefore given the
       logistics etc., we wish to
       delay until next week /
       Friday. If we have what we
       need sooner I will contact
       you. But next Friday 26 will

 aL                             CONFIDENTIAL     EASTERN-000232
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 11 of 17
moo AT&T LTE                 10:38                    100% r

<       French
        0- -guactiman
    you. But next Friday 26 will
    be best. Please convey
    this message to friend.                   , ,




                   2018 111168 18:05

                Conveyed to him. He
                advised that if you could
                make it, he needs to see
                the report before Jan 25,
                as he has some plan from
                Jan 26 which will need
                your input.
                In this case, he advised
                that he can be available on
                this Friday in his place, or
                alternatively meet you in
                Miami next week before
                Jan 25.
                Please kindly advise.
                Thank you. A

a [gfiA,9,                   CONFIDENTIAL   EASTERN-000233
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 12 of 17
•••00 AT&T LTE               10:38                @ 100%r -10

        French

                   2018 1FMB 21:02

                Sorry, a small change
                again: he said he could
                meet you both at his place
                this Friday, or Jan 25
                again at his place, not
                Miami.
                Thanks you very much.


                    2013*1J117 H 10:30

     We will be wherever on
     25th and get back to you
     re this Fri as things as
     developing. Please inform
     ny re above.
     We expect to have a fairly
     full net.

     Spell check!!

 a                           CONFIDENTIAL   EASTERN-000234    #
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 13 of 17
moo AT&T LTE                  10:38                 i 100%
                                                   1‘-

<       French
          ft7    ifri


    Spell check!!
    We will be wherever on
    25th and get back to you
    re this Fri as things are
    developing. Please inform
    ny re above.
    We expect to have a fairly
    full net.

                        2018 11417E1 11:04

                 Understand, So you won't
                 come to him this Friday,
                 right? Sorry for my
                 English....thank you!
                                                               Li 19z

                        2018411117E1 21:34

    That's right - we have to
    finish shopping and will                                  \./
    find a very nice present for

        wiA„41                CONFIDENTIAL   EASTERN-000235
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 14 of 17
•••oo AT&T LTE               10:38                @ 100%

        French
                AI1 &L.

                   201841F117 n 21:34
    That's right - we have to
    finish shopping and will
    find a very nice present for
    him by then. (47,
    We will be there on the
    25th.

                    2018 1 18 Ei 17:24

                  Confirmed the meeting in
                  NY on 25th. Thank you.
                  A
                                                                 Bti
                    201811711119R 08:191

    Thank you. Just to let you
    know, we must leave no
    later than 3 to get back to
    Washington for a previous
    commitment. We can
                             CONFIDENTIAL   EASTERN-000236
                                                             J    #
Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 15 of 17




   commitment. We can
   meet as early as 11 and
   join him for our discussion
   and a quick lunch. Please
   thank our friend for his
   kind invitation and we look
   forward to seeing him.
   Please confirm his
   understanding. Thank you.


                   2018 111198 10:40

               NY said he will have to
               arrive in NYC at about
               4pm on 25th. So is there
               any possibility to do dinner
               on 25th?
               Otherwise will have to do
               it on 26th, which is really
               the last choice might lea
                                  •        •      •




a ft-‘fis,pue.,             CONFIDENTIAL       EASTERN-000237 I
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 16 of 17
moo AT&T LTE                 10:39                @ 100%

        French
                the last choice might leave
                very very limited time for
                his plan.

                Sorry about this. Thank
                you. A

                   2018*1g1198 11:54

                Ok, he rechecked and said
                he can do 26th, the same
                time for lunch. It will give
                more breath to all of us.
                Thank you. A


                    2018 1Fi19EI 12:10

    Ok. - we will do the 26th
    for lunch.
    No sense in crunching the
    clock if we can find

      LMAI                   CONFIDENTIAL   EASTERN-000238
 Case 1:18-cv-02185-LJL Document 273-9 Filed 04/06/20 Page 17 of 17
moo AT&T LTE                   10:39                @ 100% LT

<       French
        fr   ittoithrirnigta

                     2018S1fi 1919 12:10

    Ok. - we will do the 26 th
    for lunch.
    No sense in crunching the
    clock if we can find
    something that works for



                 Excellent, he said he looks
                 forward to your big big net
                 by then! Thank you! A

                     2018      lifi2519 11:04

                    Hi, Double confirm just in
                    case: see you at 11am
                    tomorrow, right? Thank
                    you.


                      2018*in 2519 12:22

                               CONFIDENTIAL   EASTERN-000239
